DETAILED ACTION

This office action is responsive to communication(s) filed on 1/13/2021.
 	Claims 1-15, 17, 24 and 28-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The information disclosure statement(s) filed March 1/13/2021 have been considered. 


Allowable Subject Matter
Claims 1-15, 17, 24 and 28-30 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest an antiferromagnetic voltage-controlled memory device comprising: (i) a layer of an antiferromagnetic material; (ii) a layer of dielectric material in contact with the layer of the antiferromagnetic material, where the layer of the antiferromagnetic material includes at least two sub-lattices of respective magnetizations M1 and M2, wherein a vector sum M = M1 + M2 in the layer of the antiferromagnetic material being zero or close to zero in an absence of an external stimuli, and wherein a Neel vector 1 = M1 - M2 in the layer of the layer of the antiferromagnetic material forms an angle Ɵ with respect to an interface between the layer of dielectric and the layer of the antiferromagnetic material; and (iii) two metallic electrodes sandwiching the layer of antiferromagnetic and the layer of dielectric materials, wherein the two metallic electrodes are configured to connect to a voltage supply, wherein an anisotropy of the layer of the antiferromagnetic material represented by the angle Ɵ formed with respect to the interface between the layer of dielectric material and the layer of the antiferromagnetic material, is modified by an applied electric field E across the layer of dielectric material.
Regarding claims 2-15, 17, 24 and 28-30, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Hitachi Ltd. (EP 3185245) discloses similar teachings but fails to disclose the limitations recited above. Hitachi thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) TDK Corp. (US 20150123755) discloses similar material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827